Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on 03/07/2022 has been entered. Claims 1-5, 7-13 and 15 are now allowable based on applicant’s amendment. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark D. Hammond on 03/10/2022.
The application has been amended as follows: 
In claim 10, replace the phase “” by “a torque command” after a phrase “based on” in lines 17 and 18.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-13 and 15 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination “a controller configured to induce a ripple current of the capacitor based on a driving point determined by a torque and a speed of rotation of the claim 1, and

“wherein the collecting of the torque and the speed of rotation of the motor calculates the rotation speed of the motor based on using a rotor position detection sensor configured to detect a specific position of a rotor of the motor, and wherein the inducing of the ripple current determines a driving point based on the torque command of the motor and the rotation speed of the motor.” with respect to claim 10.

Examiner believes that the above limitations are neither inherent nor obvious. Therefore, the claims are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846